        Case 1:19-mc-00246 Document 1 Filed 05/09/19 Page 1 of 3



                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK




                                             CASE NO. _________
IN THE MATTER OF THE EX PARTE
APPLICATION OF NARA MARIA CAMARA
SOUZA FOR AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782




       EX PARTE APPLICATION OF NARA MARIA CAMARA SOUZA
    FOR AN ORDER TO TAKE DISOCVERY PURSUANT TO 28 U.S.C. § 1782




                                           BECKER, GLYNN, MUFFLY,
                                           CHASSIN & HOSINSKI, LLP

                                           299 Park Avenue
                                           New York, New York 10171
                                           (212) 888-3033

                                           Attorneys for Applicant
             Case 1:19-mc-00246 Document 1 Filed 05/09/19 Page 2 of 3



       Upon the accompanying memorandum of law, dated May 9, 2019, and the declarations of

Nara Maria Camara Souza (“Ms. Souza”), dated May 3, 2019, Monica Guazzelli, dated April 29,

2019, and Jesse T. Conan, dated May 9, 2019, Ms. Souza, a Brazilian national, respectfully

petitions this Court for an order pursuant to 28 U.S.C. § 1782 authorizing service of the

subpoenas attached to this application as Exhibit A on Citibank N.A., Citigroup Inc., and Israel

Discount Bank of New York (“IDB Bank”) (collectively, the “Banks”). The evidence sought

from the Banks is for use in the Brazilian divorce proceeding pending between Ms. Souza, and

her husband, Ari Edson Longoni.

       As detailed in the accompanying memorandum of law, the Application meets the

threshold requirements of 28 U.S.C. § 1782 (at 3-4): (1) the Banks are found in New York; (2)

the discovery is for use in a foreign proceeding; and (3) Ms. Souza, as a litigant in the foreign

proceeding, is an “interested person.” Further, the discretionary factors, highlighted in Intel

Corp. v. Advanced Mircro Devices, Inc., 542 U.S. 241, 244-45 (2004), weigh heavily in favor of

granting the Application (at 4-6): (1) The Banks are not participants in the foreign proceeding;

(2) the foreign proceeding is a pending lawsuit and the discovery sought would be admissible

and welcomed in the foreign proceeding; (3) the request does not circumvent any proof-

gathering limits or policies in Brazil; and (4) the requests are narrowly tailored and would pose

minimal burden on the Banks. Accordingly, Ms. Souza respectfully requests that her application

for discovery be granted. A proposed order is attached as Exhibit B.
          Case 1:19-mc-00246 Document 1 Filed 05/09/19 Page 3 of 3



Dated: New York, New York
       May 9, 2019

                                        Respectfully submitted,

                                        BECKER, GLYNN, MUFFLY,
                                        CHASSIN & HOSINSKI, LLP

                                         .      /s Jesse T. Conan   .
                                               Jesse T. Conan, Esq.
                                         299 Park Avenue
                                         New York, New York 10171
                                         jconan@beckerglynn.com
                                         (212) 888-3033

                                        Attorneys for Applicant
